Citation Nr: 0906506	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-36 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for disfigurement due to 
facial scars

(The claim of entitlement to a waiver of the recovery of an 
overpayment of Department of Veterans Affairs (VA) 
compensation benefits in the amount of $595.00, to include 
whether the overpayment was properly created, is the subject 
of a separate Board remand.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from August 1981 to April 1983.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 1993 rating decision of the VA Regional 
Office (RO) in Cleveland, Ohio. 

In January 1993, the Veteran testified during a hearing at 
the RO and a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A November 1993 rating decision denied the Veteran's claim 
for service connection for disfigurement due to facial scars 
to which he submitted a timely notice of disagreement (NOD) 
in December 1993.  The timely filing of a notice of 
disagreement initiates the appeal process.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).  The Board is, 
therefore, obligated to remand this issue.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  This is true even though the 
RO, in April 1994, as part of a supplemental statement of the 
case, denied an increased evaluation for "ptosis to include 
scar over left eyebrow".  38 C.F.R. § 19.31 (2008) (A 
supplemental statement of the case may not be used to respond 
to a notice of disagreement on an appealed issue not 
addressed in the statement of the case.)  As the Veteran has 
not been provided a statement of the case in response to the 
notice of disagreement for disfigurement due to facial scars, 
a remand is required for the issuance of a statement of the 
case on this issue.  Manlincon.

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case to the Veteran and his representative 
on the issue of entitlement to service 
connection for disfigurement due to facial 
scars.  They should also be informed of 
the requirements to perfect an appeal with 
respect to this issue.  If, and only if, 
the Veteran perfects an appeal with 
respect to this matter, the RO should 
ensure that any indicated development is 
completed before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




